McBRIDE, Judge.
Plaintiff has appealed from a judgment sustaining defendant’s exception of no right or cause of action and dismissing his suit. By order of this court the Parish Council of the Parish of Jefferson has been substituted in the place and stead of the original defendant-appellee.
Plaintiff by original .and supplemental petitions in effect alleges that he purchased from the tax debtor twenty-five lots of ground in Jefferson Parish which had been previously adjudicated to the State for nonpayment of taxes for ,the year 1933; that he took steps to effect a redemption of the property from the tax sale, and although he actually paid the amount required to the local tax collector, he received no certificate of redemption, after which payment the State and the Department of Highways transferred sixteen of the twenty-five lots to the Police Jury.
The petition then avers that such transfer to the Police Jury amounted to a taking of his property without due process of law and constitutes a de facto expropriation thereof. In the supplemental petition plaintiff alleges that the reasonable value of his property was $200 per lot or a total of $3,200, for which he prays a moneyed judgment against the Police Jury.
Plaintiff does not pray for a judgment declaring him to be the owner of the sixteen lots or for possession thereof, nor does he seek to have either the original tax sale or the transfer to the Police Jury set aside. The sole and only relief sought is a judgment for $3,200, which it is alleged represents the reasonable value of the property. This sum constitutes the amount or thing in dispute and controls appellate jurisdiction, and such being in excess of the upper limit of our jurisdiction we clearly lack authority to pass upon the appeal. Const.1921, Art. 7, §§ 10, 29, LSA.
By virtue of the authority which LSA-R.S. 13:4441 vests in us,
It is ordered, adjudged and decreed that the appeal in this cause be transferred to the Supreme Court provided the proper record be filed there within sixty days from the date this decree becomes final and effective, else the appeal is to be considered as dismissed. Appellant is cast for the costs of this court.
Appeal transferred to the Supreme Court.
JANVIER, J., absent.